Citation Nr: 1332733	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-20 948A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) benefits.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran had military service from February 1992 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO's VR&E division denied the Veteran's claim for VR&E benefits (services).  

In October 2012, the Veteran testified during an RO hearing.  

By way of history, the Veteran perfected an appeal in July 2001 to the issue of a request for further vocational training subsequent to a declaration of rehabilitation.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested an RO hearing.  The hearing was finally held in March 2007.  In a May 2007 letter, the RO notified the Veteran that the previous "declaration of rehabilitation" had been set aside.  The letter further notified the Veteran that by setting aside the declaration of rehabilitation, the Veteran was entitled to re-apply for VR&E services.  It was also noted that the decision to offer the Veteran an opportunity to again apply for rehabilitation services had satisfied the Veteran's original appeal.  

Thereafter, in May 2008, an administrative review of the Veteran's case was conducted.  In January 2009, the VR&E division of the Phoenix RO denied the Veteran's request for VR&E services.  The Veteran's current appeal is the result of the January 2009 VR&E decision.  

Finally, the Board notes that in a June 2012 statement of the case (SOC), the Veteran's identified representative was noted as United Spinal Association, Inc.  The Board has before it only the Veteran's three VR&E folders.  None of the folders contain a properly executed power of attorney (POA) in favor of the United Spinal Association.  At the same time, the Veteran is noted to be receiving compensation benefits for a number of service-connected disabilities.  As such, there would appear to be additional claims folders located at the RO, and not currently made available for the Board's review, that may in fact contain a POA.  (Currently, the Veterans Appeals Control and Locator System (VACOLS) shows the Veteran as being unrepresented.)


REMAND

The Veteran was scheduled to appear on July 17, 2013 for a Board hearing at the RO.  On July 9, 2013, the RO received a written request from the Veteran to reschedule the hearing.  The Veteran's written request is accepted by the Board as a motion for a new hearing date.  The Board member who was scheduled to conduct the July 2013 hearing has granted the motion to reschedule.  38 C.F.R. § 20.701(c)(2) (2013).   

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board hearings held at the RO, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and any duly appointed representative of the date and time of the hearing.  Thereafter, the RO should forward the files, including claims files and VR&E folders, to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

